

Exhibit 10.5












































Disability Income
2010 Underwriting Proposal For:


Family Dollar


MassMutual GIN#96473 & 96473a
Renewal


Presented By:
Bill Deuink
Agency: 159
August 30, 2010







--------------------------------------------------------------------------------





[massmutuallogoa01.jpg]

© 2009 Massachusetts Mutual Life Insurance Company. All rights reserved.
www.massmutual.com. MassMutual Financial Group
is a marketing name for Massachusetts Mutual Life Insurance Company (MassMutual)
and its affiliated companies and sales representatives.





--------------------------------------------------------------------------------

Disability Income                                         Family Dollar
Multi-Life Renewal Underwriting Proposal





Introduction


Comprehensive Product Portfolio


MassMutual has a comprehensive, non-cancelable individual disability income
insurance product portfolio, complete with tailor made case designs for high and
middle-income earners, supplemental benefit options with Group LTD plans, a
product to protect your employees ability to make retirement contributions, and
more. Your employees can customize a disability income solution that best suits
their needs and financial situations with our wide selection of riders (or
options) available at an additional cost.


Educational and Administrative Tools


MassMutual prides itself on its flexibility to meet your unique and changing
needs. We offer strategies to streamline the education, application and
administration of our disability income insurance offering. For instance,
e-Worksite SolutionsSM for application and administration with "click of a
button" electronic signature capabilities - or traditional hard copy application
processes - are available. MassMutual will develop an application strategy to
handle your account - including an integrated communications strategy,
educational benefit calculators and tracking capabilities -to align with your
way of doing business.


Flexible Billing Options


In addition to our normal paper billing we are excited to offer you our time
saving electronic billing, data transfer, and electronic fund transfer options.
Presenting bills online allows you to schedule and make changes to payments
(such as adding, changing or deleting participant information) in real time.


Ongoing Service and Support


Service is a key focus for MassMutual's Disability Income business. Dedicated
support is available to assist you every step of the way in the form of:


•
Case design and coordination

•
Support for an employee during an unfortunate period of disability - at which
time our disability income benefits team of caring professionals located
throughout the country can provide rehabilitation and return-to-work services to
help them get back to a productive work life.

•
Tailored employee communications

•
Billing and administration support




--------------------------------------------------------------------------------

Disability Income                                         Family Dollar
Multi-Life Renewal Underwriting Proposal



Our Offer


MassMutual is pleased to guarantee disability income insurance coverage on an
employer paid basis to the newly eligible employees and existing policyholders
based on the census to be submitted for Family Dollar.


Eligibility


To be eligible to apply for disability insurance coverage under the terms of
this offer, an individual must be at or under the insurance age of 64 (age 60 in
NJ) and must not have been previously declined for individual disability
insurance by MassMutual. Additionally, any individual who had previously been
offered disability income coverage on a substandard basis by MassMutual or was
previously issued a MassMutual disability insurance policy that subsequently
lapsed may not be eligible to apply for the offer.


An individual disability income insurance policy will be issued to an individual
who submits a complete application and upon review of the application MassMutual
determines that the individual is not currently disabled or collecting any
benefits, and is either a U.S. citizen or holds a permanent residence VISA. In
addition, each individual must be actively at work on a full-time basis (30
hours or more per week) for 90 days prior to the application date, and employed
on a full-time basis by the above named employer at the time of policy delivery.
If an individual has not been actively at work for 90 days prior to signing the
application, then MassMutual may use the information provided on the application
or request additional information for clarification, to determine the nature of
the absence from work. If the nature of the absence is not determined to be a
significant impairment, then MassMutual will issue a policy but may add an
applicable exclusion rider.


Plan Design


75% of base salary less gross LTD benefits. The in force taxable group LTD
covers 60% of base salary up to a monthly maximum of $15,000. This insurance is
issued in accordance with our published Issue and Participation limits for
supplemental coverage and will be paid for by the employer, resulting in a
taxable benefit.


Monthly Benefit


A Guaranteed Standard Issue (GSI) monthly benefit of $10,000 for eligible
employees will be underwritten financially, based on income, other coverage, and
our issue and participation limits. We will disregard unearned income and net
worth within the guaranteed underwriting offer.


For those individuals who want and need additional coverage beyond the
guaranteed amount, full underwriting will be necessary.


3/12 Pre-Existing Condition Limitation (PECL) (not available in CA)
We will not provide any benefit for any disability that begins within 12 months
after the effective date and is caused by, contributed to by or resulting from a
pre-existing condition that started 3 months prior to the effective date of the
coverage.


Waiting Period


180 days is the number of days an insured person must be disabled before
benefits become payable. The elimination period is guaranteed as part of this
offer.


Benefit Period


A benefit period of Age 65 is the amount of time total or partial benefits can
last. The benefit period is guaranteed as part of this offer.



--------------------------------------------------------------------------------

Disability Income                                         Family Dollar
Multi-Life Renewal Underwriting Proposal



Discount


A Multi-Life 35% permanent discount has been approved for all billing
arrangements. Additionally, a 5% discount is applied to the MaxElect contracts
due to the employer paid plan design.


Basis of Issue


For the GSI amount, we will offer everyone in the defined eligible group a
policy at state filed rates provided that the answers to questions on the
application allow us to offer a policy. The policy will not be rated or ridered
for medical conditions or avocational activities. We reserve the right to
exclude presumptive type disabilities if an applicant has a pre-existing
condition that might qualify as presumptive (applies to Radius ' 98 contracts
only). Any coverage applied for above the GSI amount will require full
underwriting. Regular underwriting requirements will be based on the total
amount applied for.


Contract Type


MaxElect® contracts1 are recommended for your eligible employees. The contract
type is based on state approvals when the application period begins. MassMutual
will, on occasion, review its product portfolio and may modify its offerings
under the previously stated guarantees. If a modification is required you would
receive prior notification and this would only impact new employee policies or
existing employees' coverage additions going forward.


Available Riders


Extended Partial Disability Benefits Rider
The Extended Partial rider provides a disability benefit, if while still
disabled, the insured is able to return to work and as a result of the
disability is suffering an income loss of at least 20%.


Catastrophic Disability Benefit Rider (CAT) - up to $8000/90 WP/65 BP (not
available in CA or CT)
The CAT rider provides benefits that cover up to 100% of pre-disability earned
income when combined with a base policy.


Cost of Living Adjustment (COLA)
The COLA rider helps benefits keep pace with inflation in the event of a
disability lasting longer than 12 months. The COLA benefit is 3% compounded with
no overall cap. The additional benefit can be purchased upon recovery with no
medical or financial underwriting.


Maximum Benefit Period Endorsement Rider (MBPE)
The MBPE endorsement removes the 24-month mental/nervous disorder limitation
that is built into the base policy.


Participation Agreement


For proper spread of risk a 100% participation rate is required for this offer.
If the required participation is achieved, the offer will remain in effect for
two years from the date of acceptance. If the required participation is not
achieved, the offer will be reviewed after the initial application period and
may not be renewed. This would not impact the initial applicants who will
continue their contract amounts, pricing and discounts based on original
application period.




















_________________________
1 This policy has exclusions and limitations.



--------------------------------------------------------------------------------

Disability Income                                         Family Dollar
Multi-Life Renewal Underwriting Proposal





Application Period


The application period for the coverage will be based on the start date which
will be established by the employer and MassMutual, with an end date of 30 days
from the start date. Any employee currently eligible, who chooses not to apply
at this time, will not be eligible for the underwriting guarantees available
under this offer. However we will be pleased to consider an employee on an
individual basis, subject to full evidence of insurability and regular
underwriting rules. New employees will be covered under this offer; however, all
must apply within the timeframe selected in the Application Strategy within this
document.


Otherwise, full evidence of insurability will be required and regular
underwriting rules will apply. It is strongly recommended that all employees
either accept or decline the offer during the application period.




Underwriting Requirements




Financial Underwriting


We will waive our usual financial requirements for all W-2 employees when a
final census is received by the employer. For business owners (partners and
shareholders with 20% or more ownership), we may request business tax returns.
Insurable income includes base salary and variable (bonus, commissions) income.
If there is any variable income, then base salary, bonus and commission income
must be broken out separately on the census. We will consider a two-year average
of variable income. If the most recent year's variable income is less than the
prior year's variable income, we will consider only 100% of the most recent
variable income. If only one year of variable income is available, then we will
consider 75% of the variable income as insurable income. We will disregard
unearned income and net worth within the underwriting offer. However, net worth
and unearned income will be considered when determining benefit above the GSI
amount.


We will need full financial underwriting where required by our regular
underwriting guidelines, including when programming around existing coverage,
individual and group LTD.


Medical Underwriting


MassMutual's standard medical requirements will be necessary for any additional
amounts underwritten above the GSI amount of this offer.


Case Experience


On a regular basis, we review case demographics and performance. We are glad to
report that we have found that your case meets or exceeds the most critical
factors needed for continued success. The following information, in part, aided
us in determining your eligibility for renewal:


Policies Issued to Date        109
Policies Terminated        9
Current Persistency2        100%
Active Claims            None


















_________________________
2 Persistency refers to the percent of policies that are in place today as
compared to one year ago.



--------------------------------------------------------------------------------

Disability Income                                         Family Dollar
Multi-Life Renewal Underwriting Proposal





Application Strategy


To help ensure a successful employee experience upon acceptance of the offer,
the following application strategy decisions must be made and supported
throughout the application process.


Coverage Effective Date


In order to meet your desired coverage effective date we request 60 days advance
notice for implementation. This allows 30 days for the application process and
30 days to ensure billing is accurate.


Requested Application Process Start Date        __________________________
Date


Billing Options


Employer Paid Billing Options


•Monthly


•Quarterly


•Semi-Annual


•Annual


Concurrent Activity


What other activities may be taking place that might affect participation, such
as enrollments for your other benefits, pending reorganization or layoffs, etc.?



--------------------------------------------------------------------------------



Communication Plans


Communication plans are established to provide a smooth and efficient
application process that also ensures that employees are aware of and educated
about the benefit being purchased on their behalf.


The following describes MassMutual's communication vehicles. It is our standard
practice to utilize the tools outlined below. We employ four components - Hard
Copy Print Materials, Electronic Communications and Face-to-face Meetings or
Personal Phone Calls.


We will work with your HR Department or other designee to determine the best
communication plan for our collective needs.





--------------------------------------------------------------------------------

Disability Income                                         Family Dollar
Multi-Life Renewal Underwriting Proposal





Paper Application Process
1. Hard Copy Print Materials
•
Initial announcement letter - a letter mailed to employees' homes with details
about the offer, the application period, general information about disability
insurance and MassMutual's disability income policy. Paper applications and
instructions will also be included.



2. Electronic Communications
•Preview message - announcement that the application period has begun
•Final Reminder - application period ending


All e-mails are in HTML format and are created and sent by MassMutuaI. Text only
formatting can be used to accommodate system requirements. This helps to ease
the workload on the HR personnel and ensures that communications are sent timely
to the correct group of employees.


3. Face-to-face meetings or personal phone calls
•
One-on-one meetings - your firm may agree that one-on-one meetings will allow
for a confidential way for your employees to ask specific questions about the
benefit while also assisting them with the application process.

•
Personal phone calls - if meetings are not feasible, personal phone calls or
automated, after-hours voicemails are also an option.



On-Line E-Worksite Application Process (25+ Lives Required)
1. Hard Copy Print Materials
•
Initial announcement letter - a letter mailed to employees' homes with details
about the offer, the application period, general information about disability
insurance and MassMutual's disability income policy.



2. Electronic Communications
•
Link - used in conjunction with the on-line E-Worksite process or announcement
that the application period has begun

•
Weekly Reminders

•
Final Reminder - application period ending



All e-mails are in HTML format and are created and sent by MassMutuaI. Text only
formatting can be used to accommodate system requirements. This helps to ease
the workload on the HR personnel and ensures that communications are sent timely
to the correct group of employees.


3. Face-to-face meetings or personal phone calls
•
Group meetings - allows for your agent/broker to explain the benefit and
application process to a large group all at once.

•
One-on-one meetings - these meetings will also aid in explaining the benefit and
assisting individuals with the application process in a confidential way.

•
Personal phone calls - if meetings are not feasible, personal phone calls or
automated, after-hours voicemails are also an option



E-Worksite Application - Available to 25+ lives


If you choose the electronic application process, we must first speak with your
technology contact to determine the compatibility of using this tool.


Contact Name: _Val
Morgan________________________________________________________    


Contact Telephone No. & E-Mail: _(704) 708-7283,
vmorgan@familydollar.com________________     



--------------------------------------------------------------------------------

Disability Income                                         Family Dollar
Multi-Life Renewal Underwriting Proposal





Claims Information


In the event one of your employees files a claim, who from your organization can
we contact to verify job duties, attendance records and employment history?


Contact Name:
__________________________________________________________________    


Contact Telephone No. & E-Mail:
____________________________________________________     


Final Census Requirements


In order to properly populate paper illustrations and/or the online application
tool, we will need a final census in an Excel spreadsheet format that will
include items in addition to those provided in your initial census. We'll also
want to ensure we have the most current and accurate census information to
verify employee eligibility for streamlined underwriting. Fields needed on the
final census include:


•Employee Name (First, Middle, Last)
•Employee Title/Occupation
•Social Security Number
•Date of Birth
•Date of Hire
•Gender
•Annual Salary
•Annual Bonus (Minimum 2 years required)
•Annual Commission (Minimum 2 years required)
•Full-/Part-time Status
•Business Address/City/State/ZIP Code (If different than home office location)
•Business Phone/Extension
•Business E-Mail Address
•Resident Address/City/State/ZIP Code
•Additional Supplemental Disability Income Insurance Information (if applicable)


We would be happy to work with your technology contact to obtain this
information. Please designate a contact under the E-Worksite Application
section.


In order to customize and ensure an effective application process, we will need
a few additional items from you.
These include:


•
Company Location(s) - All locations including addresses, main phone numbers for
each location and human resources contact name and number

•
Company Logo - for insertion into the online application tool, and/or paper
illustrations

•
Company Organization Chart, Department Listing and Key Contacts - not required,
but useful for representatives to reference in working with your employees




--------------------------------------------------------------------------------

Disability Income                                         Family Dollar
Multi-Life Renewal Underwriting Proposal





Offer Acceptance


Thank you for taking the time to review MassMutual's proposal for disability
income insurance coverage. Before signing, please read the following carefully:
•
Written acceptance of this offer must be received by 11/30/10. If the offer is
not accepted by 11/30/10, the offer will be void.

•
Upon receipt of a signed offer letter, the application process could start as
early as 45 days from the signature date. This start date will be confirmed upon
the receipt of the complete final census and agreement of billing options. As a
value-add to applicants, and to help streamline administration and billing,
MassMutual provides conditional temporary coverage up to the GSI amount
beginning at 12:01 a.m. the day after the applicant applies. Temporary coverage
will end 60 calendar days after the issue date of the policy, should no premiums
be received by then, or the date the policy premiums are received, whichever
occurs earlier. If a policy is not issued, temporary coverage does not apply and
was never in force.

•
For proper spread of risk, a 100% participation ratio is necessary. If 100%
participation is achieved, the offer will remain in effect for two years from
the date of acceptance. If the 100% participation requirement is not achieved,
the offer will be reviewed after the initial application period and may not be
renewed.

•
A short form application, (F4875) (state variation may apply), may be used for
coverage applied for within the GSI offer. We will require a completed long form
application and normal medical requirements for any amounts above the guarantee
standard issue amount.

•
This offer will be reviewed every year and remains in effect subject to our
review of the plan design, persistency and overall case success. We may request
a current multi-life request form, and census listing eligible individuals,
dates of birth, job title, hire date, Social Security numbers and current income
to complete our review. We reserve the right to withdraw or modify this offer at
any time. Factors such as, but not limited to, claims experience, non-adherence
to offer terms or plan design, eligibility/participation, premium payor,
availability of contract type, or a change in marketing direction invalidates
the offer and will subject the case to further review. This offer is contingent
upon current rules and regulations in effect at application time. When
appropriate, MassMutual will provide 90 days advance notice of any anticipated
change to this offer.

•
This offer is contingent upon the development of a viable application strategy
that will ensure MassMutual meets our target participation of 100%. The
employer, the producer(s), and MassMutual must be in agreement as to all
components of the application strategy and be committed to the execution of the
agreed upon application strategy. We reserve the right to rescind or renegotiate
this offer at any time if any party fails to comply with any aspect of the
offer, including our agreed upon application strategy.

On behalf of Family Dollar, I accept this offer and application strategy as
outlined in this proposal and understand that these specifications are only
available if the requirements stated in this proposal are met.




_/s/Lauren
Merritt____________________________________________________________________
(Company Officer Signature)                (Producer Signature)


_Lauren
Merritt______________________________________________________________________
(Printed Name)                        (Printed Name)


_Director, Total
Rewards_______________________________________________________________
(Title)                            (Title)


_9/14/10____________________________________________________________________________
(Date)                            (Date)


_Tricia L.
King________________________________________________________________________
(MassMutual Multi-Life Underwriter)

